ICJ_152_SanJuanRiver_NIC_CRI_2013-04-17_ORD_01_NA_00_FR.txt.                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   CONSTRUCTION OF A ROAD IN COSTA RICA
                        ALONG THE SAN JUAN RIVER
                            (NICARAGUA v. COSTA RICA)

                             JOINDER OF PROCEEDINGS


                              ORDER OF 17 APRIL 2013




                                  2013
                           COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


             CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                   LE LONG DU FLEUVE SAN JUAN
                            (NICARAGUA c. COSTA RICA)

                              JONCTION D’INSTANCES


                           ORDONNANCE DU 17 AVRIL 2013




5 CIJ1044.indb 1                                            11/04/14 10:56

                                               Official citation :
                         Construction of a Road in Costa Rica along the San Juan River
                              (Nicaragua v. Costa Rica), Joinder of Proceedings,
                              Order of 17 April 2013, I.C.J. Reports 2013, p. 184




                                            Mode officiel de citation :
                        Construction d’une route au Costa Rica le long du fleuve San Juan
                                (Nicaragua c. Costa Rica), jonction d’instances,
                            ordonnance du 17 avril 2013, C.I.J. Recueil 2013, p. 184




                                                                                1044
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071159-3




5 CIJ1044.indb 2                                                                            11/04/14 10:56

                                                        17 APRIL 2013

                                                          ORDER




                    CONSTRUCTION OF A ROAD IN COSTA RICA
                         ALONG THE SAN JUAN RIVER
                          (NICARAGUA v. COSTA RICA)

                              JOINDER OF PROCEEDINGS




                   CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                         LE LONG DU FLEUVE SAN JUAN
                          (NICARAGUA c. COSTA RICA)

                               JONCTION D’INSTANCES




                                                       17 AVRIL 2013

                                                       ORDONNANCE




5 CIJ1044.indb 3                                                        11/04/14 10:56

                                                                                              184




                                  COUR INTERNATIONALE DE JUSTICE

                                                   ANNÉE 2013
                                                                                                        2013
                                                                                                      17 avril
                                                     17 avril 2013                                   Rôle général
                                                                                                       no 152

                    CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                         LE LONG DU FLEUVE SAN JUAN
                                        (NICARAGUA c. COSTA RICA)

                                           JONCTION D’INSTANCES


                                                 ORDONNANCE


                    Présents : M. Tomka, président ; M. Sepúlveda-Amor, vice-président ;
                                MM. Owada, Abraham, Keith, Bennouna, Skotnikov,
                                Cançado Trindade, Yusuf, Greenwood, Mmes Xue,
                                Donoghue, M. Gaja, Mme Sebutinde, M. Bhandari, juges ;
                                MM. Guillaume, Simma, juges ad hoc ; M. Couvreur, greffier.


                      La Cour internationale de Justice,
                      Ainsi composée,
                      Après délibéré en chambre du conseil,
                      Vu l’article 48 de son Statut et l’article 47 de son Règlement,

                      Rend l’ordonnance suivante :
                      Considérant que :
                       1. Par requête déposée au Greffe de la Cour le 22 décembre 2011, le
                    Gouvernement de la République du Nicaragua (ci-après le « Nicaragua »)
                    a introduit contre le Gouvernement de la République du Costa Rica
                    (ci-après le « Costa Rica ») une instance en l’affaire relative à la Construc‑
                    tion d’une route au Costa Rica le long du fleuve San Juan (Nicaragua
                    c. Costa Rica) (ci-après l’« affaire Nicaragua c. Costa Rica ») faisant état
                    de « violations de la souveraineté du Nicaragua et [de] dommages impor-
                    tants à l’environnement sur son territoire » ; il faisait en particulier grief

                                                                                                4




5 CIJ1044.indb 45                                                                                          11/04/14 10:56

                               construction d’une route (ordonnance 17 IV 13)                    185

                    au Costa Rica de réaliser, sur la majeure partie de la frontière entre les
                    deux pays, le long du fleuve San Juan, de vastes travaux visant à construire
                    une route et ayant de graves conséquences pour l’environnement.
                        2. Dans sa requête, le Nicaragua se réserve le droit de demander la
                    jonction des instances dans la présente affaire et dans celle relative à
                    ­Certaines activités menées par le Nicaragua dans la région frontalière
                     (Costa Rica c. Nicaragua), que le Costa Rica a introduite contre lui par
                     requête en date du 18 novembre 2010 (ci-après l’« affaire Costa Rica c.
                     Nicaragua »).
                        3. Dans sa requête en l’affaire Costa Rica c. Nicaragua, le Costa Rica
                     indique que celle-ci concerne « l’incursion en territoire costa-ricien de l’ar-
                     mée nicaraguayenne, l’occupation et l’utilisation d’une partie de celui-ci »,
                     alléguant notamment que le Nicaragua a, « à l’occasion de deux incidents
                     distincts, … occupé le sol costa-ricien dans le cadre de la construction d’un
                     canal à travers le territoire du Costa Rica … et de certaines activités
                     connexes de dragage menées dans le fleuve San Juan ». Le Costa Rica fait
                     grief au Nicaragua d’avoir manqué à des obligations lui incombant à son
                     égard au titre de plusieurs instruments et autres règles de droit internatio-
                     nal applicables, ainsi que de certaines décisions arbitrales et judiciaires. Le
                     Costa Rica invoque ainsi : la Charte des Nations Unies et la Charte de
                     l’Organisation des Etats américains ; le traité de limites territoriales entre le
                     Costa Rica et le Nicaragua du 15 avril 1858 (ci-après le « traité de limites
                     de 1858 »), et plus spécifiquement ses articles I, II, V et IX ; la sentence
                     arbitrale rendue le 22 mars 1888 par le président des Etats-Unis d’Amé-
                     rique Grover Cleveland (ci-après la « sentence Cleveland ») ; les première et
                     deuxième sentences arbitrales rendues par Edward Porter Alexander en
                     date, respectivement, du 30 septembre et du 20 décembre 1897 (ci-après les
                     « sentences Alexander ») ; la convention de 1971 relative aux zones humides
                     d’importance internationale (ci-après la « convention de Ramsar ») ; et l’ar-
                     rêt rendu par la Cour le 13 juillet 2009 en l’affaire du Différend relatif à des
                    droits de navigation et des droits connexes (Costa Rica c. Nicaragua).
                        4. Dans sa requête en la présente affaire, le Nicaragua invoque comme
                    base de compétence de la Cour l’article XXXI du traité américain de
                    règlement pacifique signé à Bogotá le 30 avril 1948 (ci-après le « pacte de
                    Bogotá »). Le Nicaragua entend également fonder la compétence de la
                    Cour sur sa déclaration faite le 24 septembre 1929 en vertu de l’article 36
                    du Statut de la Cour permanente de Justice internationale (puis modifiée
                    le 23 octobre 2001) et qui, aux termes du paragraphe 5 de l’article 36 du
                    Statut de la présente Cour, est considérée, pour la durée lui restant à cou-
                     rir, comme comportant acceptation de la juridiction obligatoire de la
                     Cour, ainsi que sur la déclaration faite le 20 février 1973 par le Costa Rica
                     en vertu du paragraphe 2 de l’article 36 du Statut.
                        5. Conformément au paragraphe 2 de l’article 40 du Statut, le greffier
                     a immédiatement communiqué au Gouvernement du Costa Rica une
                     copie signée de la requête ; en application du paragraphe 3 du même
                     article, tous les Etats admis à ester devant la Cour ont été informés du
                     dépôt de la requête.

                                                                                                    5




5 CIJ1044.indb 47                                                                                        11/04/14 10:56

                               construction d’une route (ordonnance 17 IV 13)                   186

                       6. La Cour ne comptant sur le siège aucun juge de la nationalité des
                    Parties, chacune d’elles s’est prévalue du droit que lui confère le para-
                    graphe 3 de l’article 31 du Statut de désigner un juge ad hoc pour siéger
                    en l’affaire. Le Nicaragua a désigné M. Gilbert Guillaume et le Costa Rica,
                    M. Bruno Simma.
                       7. Par ordonnance du 23 janvier 2012, compte tenu de l’accord des
                    Parties, la Cour a fixé au 19 décembre 2012 et au 19 décembre 2013, res-
                    pectivement, les dates d’expiration des délais pour le dépôt d’un mémoire
                    par le Nicaragua et d’un contre-mémoire par le Costa Rica. Le mémoire
                    du Nicaragua a été déposé dans le délai ainsi prescrit. Dans une lettre
                    datée du 19 décembre 2012 accompagnant son mémoire en l’affaire Nica‑
                    ragua c. Costa Rica, le Nicaragua a demandé à la Cour d’examiner la
                    nécessité de procéder à la jonction des instances dans l’affaire Costa Rica
                    c Nicaragua et dans la présente espèce, en la priant de se prononcer sur la
                    question dans l’intérêt de l’administration de la justice.
                       8. Par lettre datée du 15 janvier 2013, le greffier a, sur les instructions
                    du président, demandé au Gouvernement du Costa Rica de faire part à la
                    Cour le 18 février 2013 au plus tard de ses vues sur la position du Nicara-
                    gua quant à la jonction d’instances envisagée dans les affaires Nicaragua
                    c. Costa Rica et Costa Rica c. Nicaragua.
                       9. Par lettre datée du 7 février 2013, le Costa Rica s’est opposé à cette
                    jonction en renvoyant aux raisons précédemment exposées dans ses obser-
                    vations écrites sur la recevabilité des demandes reconventionnelles du
                    Nicaragua, déposées en l’affaire Costa Rica c. Nicaragua le 30 novembre
                    2012. Il est rappelé que, dans ces observations écrites, le Costa Rica sou-
                    tient que le Nicaragua « cherche de fait à obtenir la jonction des deux
                    instances » pendantes entre les Parties devant la Cour et qu’une telle jonc-
                    tion ne serait ni opportune au moment présent ni équitable. Il fait notam-
                    ment valoir que l’affaire Costa Rica c. Nicaragua concerne l’exercice de la
                    souveraineté territoriale et que, tant que la Cour n’aura pas statué à cet
                    égard, il « se verra empêché d’exercer sa souveraineté sur une partie de
                    son territoire », tandis que la présente affaire a un objet différent. Le
                    Costa Rica souligne que, chacune des deux affaires ayant son propre
                    calendrier procédural, la jonction d’instances aurait pour effet de retarder
                    le règlement du différend relatif à la souveraineté territoriale et lui porte-
                    rait ainsi gravement préjudice. Enfin, il fait valoir que la composition de
                    la Cour diffère d’une affaire à l’autre.

                      10. Il est également rappelé que, dans les observations écrites sur la
                    recevabilité de ses demandes reconventionnelles, qu’il a déposées dans le
                    cadre de l’affaire Costa Rica c. Nicaragua le 30 janvier 2013, le Nicaragua
                    déclare que les deux affaires « opposent les mêmes Parties et sont étroite-
                    ment liées, tant sur le plan du droit que sur celui des faits », et que « [r]ien
                    ne fait donc obstacle à leur jonction ». Aussi a-t-il à nouveau prié la Cour
                    d’« opérer la jonction des instances » dans les deux affaires, en application
                    de l’article 47 de son Règlement.
                      11. Dans la lettre susmentionnée du 7 février 2013, le Costa Rica réaf-

                                                                                                  6




5 CIJ1044.indb 49                                                                                      11/04/14 10:56

                              construction d’une route (ordonnance 17 IV 13)                   187

                    firme qu’une telle jonction d’instances dans les deux affaires ne serait ni
                    opportune au moment présent ni équitable. Il soutient qu’il n’existe entre
                    les deux affaires aucun lien étroit qui puisse justifier une jonction. En par-
                    ticulier, selon lui, l’affaire Costa Rica c. Nicaragua concerne un secteur
                    géographiquement éloigné de la route dont la construction est en cause
                    dans la présente affaire. Il estime qu’« il ne suffit pas que les deux affaires
                    concernent (quoique de façons très différentes) le fleuve San Juan, qui fait
                    plus de 205 km de long ».

                                                            *
                                                        *       *
                       12. Aux termes de l’article 47 de son Règlement, « [l]a Cour peut à tout
                    moment ordonner que les instances dans deux ou plusieurs affaires soient
                    jointes ». Cette disposition laisse à la Cour une large marge de discrétion.
                    Lorsqu’elle a exercé son pouvoir de joindre des instances, la Cour, ou sa
                    devancière, l’a néanmoins fait dans des circonstances où une telle jonction
                    était conforme non seulement au principe de bonne administration de la
                    justice, mais aussi aux impératifs d’économie judiciaire (voir par exemple :
                    Statut juridique du territoire du sud-est du Groënland, ordonnance du
                    2 août 1932, C.P.J.I. série A/B no 48, p. 268 ; Plateau continental de la mer
                    du Nord (République fédérale d’Allemagne/Danemark ; République fédérale
                    d’Allemagne/Pays-Bas), ordonnance du 26 avril 1968, C.I.J. Recueil 1968,
                    p. 9). Toute décision en ce sens aura à être prise à la lumière des spécifici-
                    tés de chaque cas d’espèce.
                       13. Les deux affaires dont il s’agit ici opposent les mêmes Parties et
                    portent sur la zone où la frontière commune entre celles-ci suit la rive
                    droite du fleuve San Juan.
                       14. Elles sont l’une et l’autre fondées sur des faits en rapport avec des
                    travaux exécutés sur le San Juan, le long de ce fleuve ou à proximité
                    immédiate de celui-ci, le Nicaragua se livrant à des activités de dragage du
                    fleuve et le Costa Rica ayant entrepris de construire une route le long de
                    sa rive droite. Les deux instances ont pour objet les conséquences de ces
                    travaux pour l’environnement local et la liberté de navigation sur le San
                    Juan et leur incidence sur l’accès au fleuve. A cet égard, les Parties font
                    l’une et l’autre état d’un risque de sédimentation du San Juan.
                       15. Dans la présente affaire comme dans l’affaire Costa Rica c. Nicaragua,
                    les Parties mettent par ailleurs en avant les conséquences néfastes qu’auraient
                    les travaux menés sur le San Juan ou le long de sa rive pour l’écosystème
                    fragile du fleuve (qui comprend des réserves naturelles protégées).
                       16. Dans les deux affaires, les Parties font état de violations du traité
                    de limites de 1858, de la sentence Cleveland, des sentences Alexander et
                    de la convention de Ramsar.
                       17. Une décision de joindre ces instances permettrait à la Cour d’exa-
                    miner simultanément la totalité des différents points en litige entre les
                    Parties, qui sont liés les uns aux autres, et notamment toutes questions de
                    droit ou de fait communes aux deux différends qui lui ont été soumis.
                    Selon la Cour, le fait d’entendre et de trancher les deux affaires ensemble

                                                                                                 7




5 CIJ1044.indb 51                                                                                     11/04/14 10:56

                              construction d’une route (ordonnance 17 IV 13)                   188

                    présenterait de nombreux avantages. La Cour n’escompte pas qu’une telle
                    décision retarderait indûment la procédure au terme de laquelle elle ren-
                    dra son arrêt dans les deux affaires.
                       18. Compte tenu de ce qui précède, la Cour, conformément au principe
                    de bonne administration de la justice et aux impératifs d’économie judi-
                    ciaire, estime approprié de joindre les instances dans la présente affaire et
                    dans l’affaire Costa Rica c. Nicaragua.
                       19. La Cour ajoute que la présente décision est sans incidence sur
                    le délai fixé dans son ordonnance du 23 janvier 2012 pour le dépôt du
                    contre-mémoire du Costa Rica en l’affaire, délai qui expire le
                    19 décembre 2013.

                                                            *
                                                        *       *
                       20. Par ces motifs,
                       La Cour,
                       Par seize voix contre une,
                       Décide de joindre l’instance dans la présente affaire à celle dans l’affaire
                    relative à Certaines activités menées par le Nicaragua dans la région fron‑
                    talière (Costa Rica c. Nicaragua) ;
                      pour : M. Tomka, président ; M. Sepúlveda-Amor, vice-président ; MM. Owada,
                        Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade, Yusuf, Green-
                        wood, Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde, M. Bhandari, juges ;
                        M. Guillaume, juge ad hoc ;
                      contre : M. Simma, juge ad hoc ;
                      Réserve la suite de la procédure.
                      Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                    Paix, à La Haye, le dix-sept avril deux mille treize, en trois exemplaires,
                    dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                    mis respectivement au Gouvernement de la République du Nicaragua et
                    au Gouvernement de la République du Costa Rica.

                                                                              Le président,
                                                                      (Signé) Peter Tomka.
                                                                                 Le greffier,
                                                                    (Signé) Philippe Couvreur.


                      M. le juge Cançado Trindade joint à l’ordonnance l’exposé de son
                    opinion individuelle.

                                                                               (Paraphé) P.T.
                                                                              (Paraphé) Ph.C.


                                                                                                 8




5 CIJ1044.indb 53                                                                                     11/04/14 10:56

